Citation Nr: 0633517	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  03-28 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a cirrhosis of the 
liver as secondary to service connected hypertension, for 
accrued benefits purposes. 

2.  Entitlement to service connection for atherosclerotic 
heart disease as secondary to service connected hypertension, 
for accrued benefits purposes. 

3.  Entitlement to service connection for kidney failure as 
secondary to service-connected hypertension, for accrued 
benefits purposes. 

4.  Entitlement to service connection for diabetes mellitus 
as secondary to the service-connected hypertension, for 
accrued benefits purposes.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities, for accrued benefits purposes.  
6.  Entitlement to special monthly compensation based on aid 
and attendance/housebound, for accrued benefits purposes.

7.  Entitlement to service connection for cause of the 
veteran's death.

8.  Entitlement to Dependents' Educational Assistance, 
pursuant to 38 U.S.C.A., chapter 35 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to June 
1972, and from July 1972 to May 1985.  He died in January 
2002, and the appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 decision by the VARO located 
in Huntington, West Virginia, in which the RO denied the 
benefits sought.  

The Board observes that the RO has characterized the accrued 
benefits claim for service connection for a liver condition 
as service connection for cirrhosis of the liver secondary to 
ETOH abuse; whereas, the veteran had claimed for a liver 
condition as secondary to hypertension.  Accordingly, the 
Board has recharacterized the issue in keeping with the claim 
pending at the time of the veteran's death.  Moreover, 
although the RO had characterized the issue as for service 
connection as secondary to ETOH abuse, the adjudication was 
of the claim was actually as secondary to hypertension, and 
in keeping with the way in which the issue is now set forth 
on the first page of this decision.  See February 2003 rating 
decision on appeal.  Likewise, the Board has recharacterized 
the claim for atherosclerotic heart condition as secondary to 
service connected hypertension in keeping with the foregoing 
and the pending claim at the time of the veteran's death.  
Because the RO has adjudicated the claims in accordance with 
the foregoing, therefore, there is no prejudice to the 
claimant and the Board may proceed to adjudicate these 
claims.  

The veteran had also previously filed a claim for entitlement 
to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities, 
which claim was denied by an unappealed rating decision 
issued in May 2000.  However, the RO has also certified that 
claim on appeal.  That TDIU claim was adjudicated on the 
basis of consideration of three service connected disorders, 
namely hypertension, synovitis and gouty arthritis of the 
left knee and status post fracture of the right wrist, were 
not factors in his inability to obtain and retain 
substantially gainful employment.  Inasmuch as the above 
enumerated additional claims for service connection for 
diabetes, and conditions of the liver, kidneys and heart are 
regarded as pending at the time of the veteran's death and 
the resolution of those latter claims could have additional 
favorable influence on the claim for TDIU, the Board 
concludes that the TDIU claim, for accrued benefits purposes, 
also was pending at the time of the veteran's death. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 
2.  The veteran died in January 2002; the immediate cause of 
death was anoxic brain injury and aspiration pneumonia with 
no underlying causes listed; at the time of his death, he had 
claims pending for service connection for diabetes, and for 
conditions of the liver, kidneys and heart as well as for 
TDIU and special monthly compensation.

3.  At the time of his death, the veteran's service-connected 
disabilities included hypertension (evaluated as 60 percent 
disabling), chronic synovitis and gouty arthritis of the left 
knee (evaluated as 20 percent disabling) status post fracture 
of right wrist with arthritis (evaluated as 10 percent 
disabling); the resulting overall rating for the foregoing 
disabilities result in a 70 percent combined rating 
(effective from December 7, 1999).

4.  The appellant filed a claim for accrued benefits in April 
2002.

5.  Apart from service connected hypertension, the veteran 
was diagnosed with atherosclerotic heart disease (ASHD) and 
he suffered cardiopulmonary arrest as a result of convulsive 
activity associated with alcohol withdrawal, but the record 
does not show a causal relationship between ASHD and/or 
cardiopulmonary arrest and the veteran's service connected 
hypertension. 

6.  The competent medical evidence in the claims file at the 
time of the veteran's death does not demonstrate a causal 
relationship between the veteran's diabetes, and/or 
conditions of the liver, and kidneys and his service 
connected hypertension.

7.  The veteran's service-connected disabilities did not 
render him unable to care for his daily needs without the 
regular aid and attendance of another person, or render him 
unable to protect himself from the hazards and dangers 
incident to his daily environment.

8.  There is no medical evidence establishing a medical 
relationship between the veteran's anoxic brain injury and 
aspiration pneumonia and his military service; persuasive 
medical opinion establishes that there is no medical 
relationship between the veteran's service-connected 
hypertension, chronic synovitis and gouty arthritis of the 
left knee and status post fracture of the right wrist 
contributing to his death.

9.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.

10.  In the absence of service connection for the cause of 
the veteran's death, or service-connected disability that was 
total and permanently disabling at the time of death, and the 
veteran was not unemployable due to service-connected 
disability at the time of death, the statutory criteria for 
eligibility for educational assistance have not been met.

11.  The statutory criteria for eligibility for educational 
assistance have not been met.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for 
diabetes, for accrued benefits purposes, are not met.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107, 5121 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.1000 
(2001 and 2006).

2.  The criteria for a grant of service connection for a 
liver condition, for accrued benefits purposes, are not met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107, 5121 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.1000 
(2001 and 2006).

3.  The criteria for a grant of service connection for a 
kidney disorder, for accrued benefits purposes, are not met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107, 5121 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.1000 
(2001 and 2006).

4.  The criteria for a grant of service connection for a 
heart condition, for accrued benefits purposes, are not met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107, 5121 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.1000 
(2006).

5.  The criteria for a TDIU for accrued benefits purposes are 
not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 3.1000, 
4.16 (2006).

6.  Special monthly compensation (SMC) for accrued benefits 
purposes based on the need for regular aid and attendance or 
on housebound status is not warranted.  38 U.S.C.A. §§ 
1114(l)(s), 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.352, 
3.1000 (2006).

7.  The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1110, 1112, 
1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.312 (2006).

8.  The criteria for Survivors' and Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code have not been met.  38 U.S.C.A. §§ 3500, 3501(a)(1) 
(West 2002); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

In a June 2002 pre-rating letter, the RO notified the 
claimant and her representative of what the evidence needed 
to show to establish entitlement to Dependency and Indemnity 
Compensation.  In post rating notice letters issued in April 
2005 and June 2005, additionally addressing the accrued 
benefits claims, the RO also indicated the type of evidence 
needed to establish the elements of the respective claims.  
Thereafter, the claimant and representative were afforded 
opportunities to respond.  Thus, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support her claims, and has been 
afforded ample opportunity to submit such information and 
evidence.  

Since the RO's notice letters informed the appellant of its 
responsibility to obtain VA records, the Board finds that 
there is no outstanding duty, as to the notice of or as to 
the actual division of responsibility between VA and the 
appellant in obtaining evidence, owed to the appellant.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
claimant of: (1) the evidence that is needed to substantiate 
a claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by the claimant; and (4) 
a request by VA that the claimant provide any evidence in 
his/her possession that pertains to the claim.  All four 
content of notice requirements have been met with respect to 
the claims herein decided.

In the matter now before the Board, documents meeting some of 
the VCAA's notice requirements were furnished to the veteran 
both before and after the February 2003 rating action on 
appeal.  However, the Board finds that, in this appeal, the 
delay in issuing the 38 U.S.C.A. § 5103(a) notice was not 
prejudicial to the appellant because it did not affect the 
essential fairness of the adjudication, in that her claims 
were fully developed and readjudicated after notice was 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir.2006).  Hence, the Board finds that any failure on the 
part of VA in not completely fulfilling VCAA notice 
requirements prior to the RO's initial adjudication of the 
claim is harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining to the disability).  In this 
case, the veteran's status is not at issue.  While the RO has 
not afforded the appellant notice pertaining to the degree of 
disability or the effective date, the Board's decision herein 
denies the appellant's claims for service connection.  
Accordingly, no disability rating or effective date is being 
assigned, and there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman. 

Significantly, neither the claimant nor her representative 
has identified, and the record does not otherwise indicate, 
that any existing, pertinent evidence, in addition to that 
noted above, that has not been obtained.  Therefore, the 
Board also finds that the record presents no basis to further 
develop the record to create any additional evidence for 
consideration in connection with the matter on appeal.

II.  Analysis 

Accrued Benefits- Service Connection 

Accrued benefits are periodic monthly benefits under VA laws 
to which an individual was entitled at death under existing 
ratings or decisions, or based on evidence in the file at the 
date of death.  Previously, the law restricted certain 
classes of survivors to receiving no more than two years of 
accrued benefits if the veteran died while a VA claim for 
periodic monetary benefits (excluding insurance and 
servicemen's indemnity) was being adjudicated.  See 38 
U.S.C.A. § 5121(a) (West 1991).

In Bonny v. Principi, 16 Vet. App. 504 (2002), the United 
States Court of Appeals for Veterans Claims (Court), 
interpreted 38 U.S.C.A. § 5121(a) as creating two substantive 
alternatives.  The Court made an important distinction 
between what it called "benefits awarded but unpaid" 
(periodic monetary benefits to which an individual was 
entitled at death under existing ratings or decisions) and 
"accrued benefits" (periodic monetary benefits based on 
evidence in the file at the date of an entitled individual's 
death).  In the former, the full amount of benefits awarded 
but unpaid were to be paid to survivors.  In the latter, 
accrued benefits were subject to a two-year limitation.

On December 16, 2003, the President signed the Veterans 
Benefits Act of 2003 (Act). Under section 104 of the Act, 38 
U.S.C. § 5121 was modified to remove the inconsistent 
treatment of benefits unpaid at the time of death created by 
the Court's decision in Bonny.  The Act amended § 5121(a) by 
repealing the 2-year limitation on "accrued benefits" so 
that an eligible survivor(s) may receive the full amount of 
any benefits that were due the veteran at the date of death.  
See 38 U.S.C. § 5121(a), as added by § 104 of the "Veterans 
Benefits Act of 2003," Public L. No. 108-183, (H.R. 2297) 
(December 16, 2003).  The amended provision applies with 
respect to deaths occurring on or after December 16, 2003.  
As noted above, the veteran died in January 2002.  As such, 
the amended provision is not applicable to the appellant's 
claim.

An application for accrued benefits must be filed within one 
year after the death of the veteran.  38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000.  In this case, the appellant filed a claim 
within one year of the veteran's death.

Although an appellant's claim for accrued benefits is 
separate from the claim that the veteran filed prior to his 
death, the accrued benefits claim is "derivative of" the 
veteran's claim and the appellant takes the veteran's claim 
as it stood on the date of his death.  Zevalkink v. Brown, 
102 F.3d 1236 (Fed. Cir. 1996).

Only the evidence that is of record at the time of the 
veteran's death is considered, with the exception of any 
evidence necessary to complete the application, and VA or 
service records that have not been associated with the file 
because the records are considered to be constructively part 
of the record.  See Hayes v. Brown, 4 Vet. App. 353, 360-61 
(1993); see also 38 C.F.R. § 3.1000(d)(4).

At the time of his death, the veteran had pending claims of 
service connection for diabetes, as well as for conditions of 
the liver, kidneys and heart (all claimed as secondary to 
service connected hypertension) and for TDIU.  The veteran 
died in January 2002, prior to the RO's final adjudication of 
those claims.  Therefore, the appellant is potentially 
entitled to accrued benefits based on those claims if the 
evidence of record at the time of the veteran's death 
establishes that service connection was warranted for the 
claimed disorders.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or from aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  See 38 
C.F.R. § 1110; 38 C.F.R. § 3.303.  Disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. §§ 
3.310.   

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  
Service connection requires findings as to the existence of a 
current disability and of a connection between the veteran's 
service and the disability.  Watson v. Brown, 4 Vet. App. 309 
(1993).  Certain conditions that become manifest within a 
year after separation may be service connected on a 
presumptive basis.

Based on the evidence of records at the time of the veteran's 
death and the governing legal authority then in effect, 
service connection for diabetes, and/or conditions of the 
liver, and kidneys as secondary to service connected 
hypertension is not warranted.  In this regard, service 
medical records include a fasting glucose test performed in 
April 1977, with a result of 92.7.  Diabetes was not 
diagnosed.  The veteran opted not to undergo a separation 
physical examination, and there are no complaints or findings 
associated with, or diagnosis of, the claimed disorders, in 
service, or for many years thereafter.  

The Board acknowledges that service connection had been 
established for hypertension and that the veteran was 
subsequently diagnosed with atherosclerotic heart disease 
(ASHD).  However, the record does not include any medical 
opinions establishing a causal relationship between ASHD and 
cardiopulmonary arrest and the veteran's service, to include 
as due to his service connected hypertension.  There also is 
no medical opinion even suggesting a medical relationship 
between the claimed disorders diagnosed so many years after 
service and the veteran's active military service, or other 
evidence linking the disability to service or to a service 
connected disability.  Furthermore, by the time diabetes, and 
conditions of the liver, kidneys and heart were diagnosed, 
the applicable presumptive period had lapsed.

The appellant maintains that the claimed disorders began in 
service, or as a result of service-incurred disorders.  She 
has offered only her opinion, and no expert medical opinions 
to support her claim.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Although the appellant is competent to provide 
evidence of visible symptoms, she is not competent to provide 
evidence that requires medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

While the Board is sympathetic to the appellant's claims, it 
must emphasize that, in a claim for accrued benefits, the 
appellant is only entitled to that which the veteran would 
have been entitled to at the time of his death.  Under the 
circumstances of this case, the law does not provide a basis 
for allowance of the benefits sought in this case.

Hence, the Board must conclude, on this record, that service 
connection for diabetes, and for conditions of the liver, 
kidneys and heart, for accrued benefits purposes, are not 
warranted.  As the competent medical evidence of record at 
the time of the veteran's death simply does not support the 
claims for service connection, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

Accrued Benefits- TDIU

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total (100 
percent), when it is found that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).

At the time of his death, the veteran's service-connected 
disabilities included hypertension (evaluated as 60 percent 
disabling), chronic synovitis and gouty arthritis of the left 
knee (evaluated as 20 percent disabling) status post fracture 
of right wrist with arthritis (evaluated as 10 percent 
disabling); the resulting overall rating for the foregoing 
disabilities result in a 70 percent combined rating 
(effective from December 7, 1999).  Thus, the minimum 
percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) 
were met.  However, meeting the minimum percentage 
requirements, alone, does not provide a sufficient basis for 
award a TDIU; as indicated above, whether the veteran is 
actually unemployable due to service-connected disability 
must also considered.

The central inquiry is "whether the veteran's service  
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice- 
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2005); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet App. at 363.

The veteran's spouse asserts that the combined effect of the 
veteran's service connected disabilities render him 
unemployable.  However, as a layperson without the 
appropriate medical training and expertise, she simply is not 
competent to provide probative (persuasive) evidence on a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).  

In the months preceding his death, the veteran received 
medical treatment routinely for alcoholism and the effects of 
that problem on his various body systems.  Treatment included 
multiple hospitalizations.  See e.g. June 13, 2001 VA 
Neurology Note summarizing recent alcohol related 
hospitalizations.  Even so, as referenced in several 
outpatient treatment records through June 2001, the Board 
observes that the veteran reported that he maintained 
employment at Wal Mart.  A medical examiner even commented in 
May 2001 that his disabilities did not prevent him from 
returning to employment at that time even considering the 
collective effect of both his service connected and non-
service connected conditions.  A November 2001 outpatient 
treatment record (shortly before his final hospitalization) 
suggests that he claimed that he was unemployed at that time 
due to his disabilities but no medical opinion accompanied 
that note.  

Although treatment records from 2001 describe treatment for a 
variety of conditions, they overwhelmingly suggest that 
treatment was for conditions related to the veteran's ETOH 
abuse and which were apart from his service connected 
disabilities.  Accordingly, the Board concludes that the 
record at the time of the veteran's death does not support 
that the veteran's unemployability was attributable to his 
service connected disabilities.  Accordingly, a basis for 
TDIU is not shown and the claim for TDIU benefits must be 
denied. 


Accrued Benefits - Special Monthly Compensation (SMC)

Less than a week before the veteran died, on January [redacted], 
2002, a claim for aid and attendance was received along with 
a VA examination report dated January 9, 2002; thus, the 
claim was pending at the time of the veteran's death.  The 
claimant acknowledges and the medical record reflects that 
the veteran was an inpatient at a VA facility at all times 
during the pendency of the SMC claim.

Under 38 U.S.C.A. § 1114(l), SMC is payable if the veteran, 
as the result of service-connected disability, is in need of 
regular aid and attendance.  The basic criteria for 
determining the need for regular aid and attendance pursuant 
to the provisions of 38 C.F.R. § 3.352(a), are as follows: an 
inability of the claimant to dress or undress himself, or to 
keep himself ordinarily clean and presentable; frequent need 
or adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, laces at the 
back, etc.); an inability of the claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; an inability to tend to the wants of 
nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the claimant 
from the hazards or dangers incident to his or her daily 
environment. "Bedridden" will be a proper basis for this 
determination.  

When the application for benefits was filed the veteran was 
bed bound and in a vegetative state.  

As noted above, prior to his last hospitalization until the 
time of his death, the veteran's service-connected 
disabilities included hypertension (evaluated as 60 percent 
disabling), chronic synovitis and gouty arthritis of the left 
knee (evaluated as 20 percent disabling) status post fracture 
of right wrist with arthritis (evaluated as 10 percent 
disabling), resulting in a 70 percent combined rating 
(effective from December 7, 1999) combined rating.  However, 
the medical evidence demonstrates that the veteran's being 
bed bound and in a vegetative state was related to non-
service related conditions as opposed to service connected 
disabilities.  The veteran's service-connected disabilities 
did not render him unable to care for his daily needs without 
the regular aid and attendance of another person, or render 
him unable to protect himself from the hazards and dangers 
incident to his daily environment. Therefore, entitlement to 
SMC is not established because the criteria regarding aid and 
attendance are not shown. 

Moreover, even if the record could somehow establish 
entitlement to SMC based on the need for regular aid and 
attendance, compensation could not be paid at the aid and 
attendance rate for the time periods the veteran was 
hospitalized at VA expense.  See 38 C.F.R. § 3.552 (2005)

Cause of Death

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service- 
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  To be considered a contributory cause of death, it 
must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death; rather, a causal 
connection must be shown.  Id.

Considering the evidence of record in light of the above-
noted legal authority, the Board finds that a disability of 
service origin did not cause or contribute substantially or 
materially to cause the veteran's death.

The veteran's medical record is largely silent with respect 
to a relationship, if any, between the veteran's death and 
service and/or a service connected disability.  
Notwithstanding, a medical review was undertaken by a VA 
physician after the veteran had died and the record had been 
supplemented with outstanding VA treatment records, resulting 
in a December 2003 VA medical opinion.  The examiner who 
provided the December 2003 opinion reviewed the claims file 
and summarized the record, noting that the veteran had been 
an alcoholic.  He stopped drinking for four days and suffered 
a seizure, at which time he bit his tongue, developing a 
hematoma and at some point developed cardiac arrest.  An 
emergency tracheostomy was performed, and he was also status 
epilepticus.  After he was somewhat stabilized, the veteran 
was transferred to a VA facility.  It was determined that he 
had anoxic brain injury as well as aspiration pneumonia.  The 
examiner concluded that the veteran's problems all stemmed 
from his alcohol withdrawal and his service connected 
disorders did not contribute to the veteran's death.  

The Board has considered the assertions advanced by the 
veteran's spouse in connection with the current claim.  
However, as noted above, she is a layperson without the 
appropriate medical training and expertise and is not 
competent to provide probative (persuasive) evidence on a 
medical matter.  See Bostain supra.. 

There is no medical evidence establishing a medical 
relationship between the veteran's anoxic brain injury and 
aspiration pneumonia to the veteran's active service and/or 
his service connected disabilities; persuasive medical 
opinion establishes that there is no medical relationship 
between the veteran's service-connected hypertension, chronic 
synovitis and gouty arthritis of the left knee and status 
post fracture of the right wrist and the veteran's death.

Dependents' Educational Assistance

Educational assistance is available to a child or surviving 
spouse of a veteran who, either died of a service-connected 
disability or died while having a disability evaluated as 
total and permanent in nature resulting from a service-
connected disability.  38 U.S.C.A. §§ 3500, 3501(a)(1); 38 
C.F.R. §§ 3.807, 21.3020, 21.3021.

In this case, the Board determined that the veteran did not 
die of a service-connected disability.  The record also 
reflects that the veteran did not have a disability evaluated 
as total and permanent in nature resulting from a service- 
connected disability at the time of his death.  Accordingly, 
the claimant cannot be considered an "eligible person" 
entitled to receive educational benefits.  38 U.S.C.A. § 
3501(a)(1); 38 C.F.R. §§ 3.807, 21.3021.

Hence, the claim of entitlement to DEA benefits does not have 
the requisite supporting service connection for the cause of 
the veteran's death, or have supporting service-connected 
disability that was total and permanently disabling at the 
time of death, and the veteran was not unemployable due to 
service-connected disability at the time of death.  As such, 
the claimant does not meet eligibility criteria for those 
benefits.  38 U.S.C.A. § 3501(a)(1); 38 C.F.R. §§ 3.807, 
21.3021.

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claims, 
that doctrine is not applicable in this appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for diabetes for accrued benefits purposes 
is denied. 

Service connection for a liver condition for accrued benefits 
purposes is denied.

Service connection for a kidney disorder for accrued benefits 
purposes is denied.

Service connection for a heart condition for accrued benefits 
purposes is denied.

TDIU for accrued benefits purposes is denied.

Special monthly compensation based on aid and 
attendance/housebound, for accrued benefits purposes is 
denied.

Service connection for cause of the veteran's death is 
denied.

Entitlement to Survivors' and Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35 is denied. 



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


